UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30327 SEGWAY IV CORP. (Exact name of registrant as specified in its charter) NEW JERSEY 22-3719169 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 South Oak Avenue, Owatonna, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (507) 446-9166 Securities registered under Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, par value $.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§232.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2011: $0 Number of shares of the registrant’s common stock outstanding as ofApril 9, 2012: 5,250,000 Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 2 ITEM 1B. UNRESOLVED STAFF COMMENTS 2 ITEM 2. PROPERTIES 2 ITEM 3. LEGAL PROCEEDINGS 2 ITEM 4. MINE SAFETY DISCLOSURES 2 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 2 ITEM 6. SELECTED FINANCIAL DATA 3 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 4 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 5 ITEM 9A. CONTROLS AND PROCEDURES 5 ITEM 9B. OTHER INFORMATION 6 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 6 ITEM 11. EXECUTIVE COMPENSATION 7 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 8 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 8 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 9 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 9 SIGNATURES 10 PART I ITEM 1. BUSINESS Overview Segway IV Corp. (the “Company”), was incorporated on March 31, 2000, under the laws of the State of New Jersey to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We have been in the developmental stage since inception and have no operations to date. On December 18, 2002, Jaguar Communications, Inc., a Minnesota corporation acquired all of the issued and outstanding shares of Segway IV Corp. from the Segway shareholders in consideration for the aggregate sum of $12,500. Pursuant to same, Richard I. Anslow resigned as our sole director and sole officer and Donny Smith was appointed our President, Chief Executive Officer, Chief Financial Officer, Secretary and Director. We will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock-for-stock exchange or stock-for-assets exchange. In most instances, the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that we will be successful in locating or negotiating with any target company. We have been formed to provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. Perceived Benefits There are certain perceived benefits to being a reporting company with a class of publicly- traded securities. These are commonly thought to include the following: * the ability to use registered securities to make acquisitions of assets or businesses; * increased visibility in the financial community; * the facilitation of borrowing from financial institutions; * improved trading efficiency; * shareholder liquidity; * greater ease in subsequently raising capital; * compensation of key employees through stock options for which there may be a market valuation; * enhanced corporate image; * a presence in the United States capital market. Potential Target Companies A business entity, if any, which may be interested in a business combination with us may include the following: * a company for which a primary purpose of becoming public is the use of its securities for the acquisition of assets or businesses; * a company which is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; * a company which wishes to become public with less dilution of its common stock than would occur upon an underwriting; * a company which believes that it will be able to obtain investment capital on more favorable terms after it has become public; * a foreign company which may wish an initial entry into the United States securities market; * a special situation company, such as a company seeking a public market to satisfy redemptionrequirements under a qualified Employee Stock Option Plan; or * a company seeking one or more of the other perceived benefits of becoming a public company. 1 A business combination with a target company will normally involve the transfer to the target company of the majority of our issued and outstanding common stock, and the substitution by the target company of its own management and board of directors. No assurances can be given that we will be able to enter into a business combination, as to the terms of a business combination, or as to the nature of the target company. Employees We have no full time employees. Donny Smith, our sole officer and director has agreed to allocate a portion of his time to the activities, without compensation. Mr.Smith anticipates that our business plan can be implemented by his devoting no more than 10 hours per month to our business affairs and, consequently, conflicts of interest may arise with respect to the limited time commitment by Mr.Smith. ITEM 1A. RISK FACTORS This information is not required for smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS This information is not required for smaller reporting companies. ITEM 2. PROPERTIES We have no properties and at this time have no agreements to acquire any properties. We currently use the offices of management at no cost to us. Management has agreed to continue this arrangement until we complete an acquisition or merger. ITEM 3. LEGAL PROCEEDINGS There is no litigation pending or threatened by or against us. ITEM 4. MINE SAFETY DISCLOSURES None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is no trading market for our Common Stock at present and there has been no trading market to date. There is no assurance that a trading market will ever develop or, if such a market does develop, that it will continue. Holders There is one holder of our Common Stock. The issued and outstanding shares of our Common Stock were issued in accordance with the exemptions from registration afforded by Section 4(2) of the Securities Act of 1933. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future.Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Recent Sales of Unregistered Securities None. 2 Securities Authorized for Issuance under Equity Compensation Plans We do not have in effect any compensation plans under which our equity securities are authorized for issuance. ITEM 6. SELECTED FINANCIAL DATA This information is not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Plan of Operations We are continuing its efforts to locate a merger candidate for the purpose of a merger. It is possible that we will be successful in locating such a merger candidate and closing such merger. However, if we cannot effect a non-cash acquisition, we may have to raise funds from a private offering of our securities under Rule 506 of Regulation D. There is no assurance we would obtain any such equity funding. Results of Operation Revenues We did not have any operating income from inception (March 31, 2000) through December 31, 2011. Operating Expenses For the year ended December 31, 2011, we recognized a net loss of $12,785, compared to a net loss of $9,102 for the year ended December 30, 2010. Some general and administrative expenses during the year were accrued. Expenses for the year were comprised of costs mainly associated with legal, accounting and office. Liquidity and Capital Resources At December 31, 2011, we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Going Concern The Company’s financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company’s shareholders fund The Company’s activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. 3 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA SEGWAY IV CORP. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF DECEMBER 31, 2011 4 Segway IV Corp. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Report of Independent Registered Public Accountant F-1 Balance Sheet F-2 Statement of Operations and Retained Deficit F-3 Statement of Stockholders Equity F-4 Cash Flow Statement F-5 Notes to the Financial Statements F-6 Report of Independent Registered Public Accounting Firm To the Board of Director and shareholders Segway IV Corp. We have audited the accompanying balance sheets of Segway IV Corp. as of December 31, 2011 and 2010, and the related statement of operations, stockholder’s equity, and cash flows from inception (March 31, 2000 ) through the years then ended December 31, 2011 and 2010. These financial statements are the responsibility of company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of The Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial report.Accordingly we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Segway IV Corp. as of December 31, 2011 and 2010 and the results of its operations and its cash flows for the twelvemonths ended December 31, 2011 and 2010 and from inception (March 31, 2000) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has suffered losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kiesling Associates LLP Kiesling Associates LLP West Des Moines, Iowa April 5, 2012 F-1 SEGWAY IV CORP. (a development stage company) BALANCE SHEETS As of December 31, 2011 and2010 ASSETS CURRENT ASSETS 12/31/2011 12/31/2010 Cash $
